Dismissed; Opinion issuc(l November 6, 2012




                                             In ‘l’he
                                       tnurt tif Ai.’piata
                            !ift1!    iIstrirt tf ixa at tlatta

                                         No. 05-1 2-00426-CV

                 ALFONSO MCCOY JR., AND ALL OTHER OCCUPANTS OF
                6919 CL I)AR KNOLL DRIVE, I)ALLAS, TEXAS 75234, Appellants

                                                   V.

                 FEI)ERAL hOME LOAN loRT(;Ac;E CORPORATION, peIIee


                           On Appeal from the County Court at Law No. 3
                                       Dallas County, Texas
                                Trial Court Cause No. CC-12-t10443-C


                                 MEMORANDUM OPINION
                              Before Justices Moseley, Fillmore, and Myers

         On March 22, 2012, appellants filed a notice of appeal in this case. On September 28, 2012,

appeHee filed a motion to dismiss appeal as moot. On October 9,2012, we ordered appellants to

respond to the motion to dismiss within ten days. Appellants have not responded or otherwise

communicated with this Court regarding their appeal.

         Accordingly, we GRANT appellee’s September28, 2012 motion and DISMISS this appeal.

See   TEx.   R. App. P. 38.8(a)(1).

                                                               PER CURIAM




120426F.P05
                               (!tuirl Lif Aipcak
                       FIft1i Oi1riri iii Erxaa it Ja11w

                                       JUDGMENT
ALFONSO MCCOY JR. AND ALL                         Appeal from the County Court at Law No. 3
01 HER 0CC tiP’J1S 01 6919(1 DAR                  olDallas County, Texas. (Tr.Ct.No. CC-12-
kNOtt DRI\ I DAt LAS II \AS 7234                  00444..C).
Appellants                                        Opinion delivered per curiam before .Justices
                                                  Moseley, Fillmore. and Myers.
No. 05—1 2—00426CV           V.
FEDERAL I IOME LOAN MORTGAGE
CORPORATION, Appellee

       Based on the Court’s opinion of this date, this appeal is D1SIISSED. Appellee is
ordered to recover its costs of appeal from appellants.


Judgment entered November 6, 2() 12.

                                                            L
                                                      I
                                                  ROBERT M. FILLMORE
                                                  JUSTICE